Title: John Quincy Adams to Abigail Adams, 27 April 1789
From: Adams, John Quincy
To: Adams, Abigail


        
          Newbury-Port April 27th: 1789.
        
        I expected to have received ere this some Letters either from Braintree or Boston; But excepting what I have collected from the Newspapers I have heard neither directly nor indirectly from either. Had any good opportunity for sending, presented itself I should have written, although the only topic of information, would have been concerning myself.— The sum total of my news is that since I return’d to this place, my health has been better than at any time since last September; and that scarcely any thing of my complaints remains, except the spasms, which are not frequent, nor very troublesome.
        I hope you have not given up the thoughts of making a tour to Haverhill, and shall be ready to meet you there, upon the shortest notice.— I should wish to know, when you expect to set out for New-York, and whether you depend upon my attendance.— It is possible that circumstances may be so situated, as to render it inconvenient for me to leave this place, in the course of the ensuing summer.— If you should not go, till the latter end of June, and my Father should be willing that Charles should be absent from Commencement, I imagine there would be no great difficulty in obtaining leave from the College government, and he might attend you.— However; if Circumstances should not be very untoward, I shall be able to go; and my own inclinations, induce me to wish much to go; as it will probably be the only opportunity I shall have to see my Sister, and perhaps my other friends, for several years to come.
        Mrs: Hay is going away this morning, and I fear I shall lose the opportunity unless I come speedily close.
        Your dutiful Son—
        J. Q. Adams.
        P. S. There are in a draw of one of the desks or tables in the chamber where I lodg’d a pair of old silver buckles. I wish to have them sent to me. If you will please to give them to W. Cranch, he will transmit them—
      